UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1218


MARY JANE SUGGS,

                   Plaintiff - Appellant,

             v.

M&T BANK,

                   Defendant – Appellee,

             and

MORTGAGE AMENITIES CORPORATION; GOVERNMENT NATIONAL
MORTGAGE ASSOCIATION, as Trustee for Securitized Trust Ginnie Mae
Remic Trust 2001-10; Ginnie Mae,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:15-cv-00396-JAG)


Submitted: July 27, 2017                                    Decided: August 1, 2017


Before GREGORY, Chief Judge, and DUNCAN and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mary Jane Suggs, Appellant Pro Se. Robert Miltz Luck, III, REED SMITH, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Mary Jane Suggs appeals the district court’s order granting defendant’s motion to

dismiss her civil action for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Suggs v. M&T Bank, No. 3:15-cv-00396-JAG (E.D.

Va. Jan. 18, 2017).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3